PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT:Alison Griffin April 27, 2010 (804) 217-5897 DYNEX CAPITAL, INC.ANNOUNCES FIRST QUARTER 2010 RESULTS GLEN ALLEN, Va. Dynex Capital, Inc. (NYSE: DX) reported its results today for the first quarter of 2010.Highlights include: · Net income to common shareholders for the first quarter of 2010 of $0.30 per diluted common share versus $0.18 per diluted common share for the first quarter of 2009; · Net interest income of $7.2 million in the first quarter of 2010 versus $5.0 million in the first quarter of 2009 as a result of a larger investment portfolio and declining borrowing costs; · Net interest spread of 2.98% for the first quarter of 2010 versus 2.82% for the first quarter of 2009; · Increase in investment portfolio to $954.4 million at March 31, 2010 versus $918.0 million at December 31, 2009 and $705.5 million at March 31, 2009; · Book value per share of $9.40 at March 31, 2010 versus $9.08 at December 31, 2009 and $8.36 at March 31, 2009; and · Overall leverage of 4.4 times equity capital at March 31, 2010. The
